Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:18-cv-80176

  IRA KLEIMAN, as personal
  representative of the estate of
  David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC,

         Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                       DR. CRAIG WRIGHT’S PROPOSED VOIR DIRE

         Dr. Craig Wright files, pursuant to the Court’s Order Scheduling Trial and Order of

  Instructions Before Calendar Call (“Trial Order”) [D.E. 476] and the Order amending the Trial

  Order [D.E. 626] his proposed voir dire:1

         The trial of a case that has attracted extensive pretrial media coverage, as has this one,

  requires a “careful and searching voir dire examination.” United States v. Lentz, 352 F. Supp. 2d

  718, 722 (E.D. Va. 2005) (citation and quotation omitted); ABC, Inc. v. Stewart, 360 F.3d 90, 94

  (2d Cir. 2004) (observing “the problems presented in empaneling an unbiased jury” in a case

  subjected to an “unusually high level of media attention.”); United States v. Bieganowski, 313

  F.3d 264, 273 (5th Cir. 2002) (finding “adequacy of voir dire frequently arise[s] in situations

  where the trial is surrounded by significant publicity.”); United States v. Bobbitt, 2000 WL




  1
   Dr. Wright reserves the right to ask related and relevant follow-up questions to the venire based
  on their answers to the proposed voir dire questions.
Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 2 of 8




  102925, at *4 (4th Cir. 2000) (upholding trial court’s asking “the entire venire a series of

  questions regarding pretrial publicity.”).

         In addition, plaintiffs’ claims in this case involve the identity of Satoshi Nakamoto. This

  question has provoked and continues to provoke heated debate and antipathy toward those such

  as Dr. Craig Wright who claim that identity. As Justice Sotomayor has observed, “the more

  intense the public’s antipathy toward a defendant, the more care a court must be to prevent that

  sentiment from tainting the jury.” Skilling v. United States, 561 U.S. 358, 427 (2010)

  (Sotomayor, J., concurring in part and dissenting in part).

         In light of these principles, and the reality of this case, Dr. Wright respectfully requests

  that the following questions be posed to the venire panel by either the Court or his counsel.

                           PROPOSED GENERAL QUESTIONS AND
                         FOLLOW-UP TO COURT’S QUESTIONNAIRE

         1.      Please raise your hand if you, a family member or close friend have any connection

  to any of the law firms, lawyers, or parties in this case.

         2.      Does anyone here use social media? If so, please raise your hand. What sites do

  you frequently use (Instagram, Twitter, Facebook, LinkedIn, Slack)? Please raise your hand if you

  have any other type of an online presence. What other type of online presence do you have?

         3.      Where do you get your news – newspapers, television, social media, internet sites,

  blogs, podcasts, or some other source?

         4.      Does anyone here subscribe to or regularly listen to podcasts? If so, please raise

  your hand. Which podcasts do you subscribe or lisen to?

         5.      Has anyone here seen, read, or heard anything about any of the parties to this

  litigation? If so, please raise your hand.




                                                     2
Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 3 of 8




         6.     Has anyone here seen, read, or heard anything about this case? If so, please raise

  your hand.

         7.     Please raise your hand if you have served or worked in law enforcement.

         8.     Please raise your hand if you know someone, such as a family member or close

  friend, who has served in law enforcement.

         9.     Please raise your hand if you have any formal education or special training in the

  following areas: Law; Computer Science; Computer or Internet Security; Mathematics;

  Engineering; Cryptography; Business Partnerships.

         10.    Please raise your hand if your spouse or partner has any formal education or special

  training in the following areas: Law; Computer Science; Computer or Internet Security;

  Mathematics; Engineering; Cryptography; Business Partnerships.

         11.    Please raise your hand if you have ever been in a business partnership. If so, was

  the partnership with one person or more than one person? What percentage of the partnership did

  you own, and how did you allocate the profits, for example, 50/50, 70/30? Was the partnership

  agreement in writing?

         12.    Please raise your hand if you have ever had a formal business partnership with a

  friend or family member. How was it structured and was it in writing?

         13.    Please raise your hand if you currently own or have ever owned or operated a

  business. What kind of business was it, and what was your role?

         14.    Please raise your hand if you have supervised or managed others in your current or

  previous job. If so, how many people have you supervised or managed at a time?

         15.    Please raise your hand if you or anyone close to you, such as a family member or

  friend, ever been the victim of a crime. What was the crime?




                                                 3
Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 4 of 8




          16.     Please raise your hand if you or anyone close to you, such as a family member or

  friend, ever been a victim of any type of fraud or theft.

          17.     Does anyone here have strong opinions, positive or negative, about the legal system

  or civil lawsuits that might make it difficult to serve as a fair and impartial juror? If so, please raise

  your hand.

          18.     If you hold strong opinions on a particular topic, are you more likely to hold onto

  those opinions against a majority of people, or give in to conform with the majority?

          19.     Name the top three people you admire the most and why.

          20.     Who here is interested in learning about new and complex things such as financial

  instruments and technology?

                       PROPOSED CASE SPECIFIC / INDIVIDUAL QUESTIONS

          21.     Please raise your hand if you have any familiarity or experience with

  cryptocurrencies or digital cash, such as Bitcoin, Ethereum, Ripple, Litecoin. Please describe.

          22.     Please raise your hand if you have an opinion, positive or negative, about

  cryptocurrencies or Bitcoin. Please describe.

          23.     Please raise your hand if you think Bitcoin or cryptocurrency is a speculative

  investment.

          24.     Please raise your hand if you have ever heard of the Bitcoin Wars, Bitcoin Cash, or

  Bitcoin BSV.

          25.     Please raise your hand if you, or anyone you know, has ever invested in

  cryptocurrencies or digital cash.

          26.     Please raise your hand if you have heard of Satoshi Nakamoto. What have you

  heard about Satoshi Nakamoto?




                                                      4
Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 5 of 8




          27.    Please raise your hand if you have seen, read, or heard anything about Dr. Craig

  Wright, Mr. Ira Kleiman, Mr. Dave Kleiman, or Satoshi Nakamoto.

          28.    Please raise your hand if you know anyone with a developmental disability, such

  as, Autism or Asperger’s Syndrome. If yes, please describe.

          29.    Please raise your hand if you or anyone close to you, such as a family member or

  friend, has ever been admitted to a Veterans’ Affairs hospital.

          30.    Please raise your hand if you or anyone close to you, such as a family member or

  friend, have ever been admitted to a hospital for more than a month.

          31.    Who here has any familiarity with computer devices and metadata? Please raise

  your hand. What is the extent of your familiarity or experience?

          32.    How do you analyze or weigh competing or conflicting information?

          33.    Has anyone here ever served as a trustee for a trust or an executor of an estate? If

  so, please raise your hand. Tell me about your role and responsibilities as you understood them.

          34.    Please raise your hand if you have ever established a trust or been the beneficiary

  of a trust.

          35.    Who here is familiar with the term common law trusts? Please raise your hand.

          36.    Please raise your hand if you have ever invented anything.

          37.    Who here has ever been a part of the creation of any intellectual property? Please

  raise your hand. What was your role in the creation?

          38.    Please raise your hand if you have ever written a book or article.

          39.    Please raise your hand if you have ever edited a book or article.

          40.    Please raise your hand if you have ever been teased or bullied as a child or adult for

  any of your mannerisms, interests, or the way you speak.




                                                   5
Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 6 of 8




            41.     Who here considers themselves to have a significant public online presence, or

  considers themselves an influencer on any social media platform?

            42.     Please raise your hand if you have found yourself in a cyber or social media fight

  with anyone.

            43.     Please raise your hand if you have ever met someone online.

            44.     Have any of you met someone online initially and then met that person live and in

  person? When you did, were they what you expected or how they portrayed themselves to be

  online?

            45.     Have any of you ever had an online relationship, friendship, or romantic

  relationship?

            46.     Have any of you ever romanticized a past relationship or only focused on the good

  in that past relationship? If you have, please raise your hand.

            47.     Have any of you ever said or written anything that was misinterpreted? What was

  the consequence of that misinterpretation or misunderstanding?

            48.     Have any of you ever said or written anything that was taken out of context? How

  did that make you feel?

            49.     Who here agrees that the same word can have different meanings depending on the

  context?

            50.     Have you or any company you have been involved with ever been the subject of a

  tax audit? If you have, please raise your hand. Tell me about the experience. Did you feel you were

  treated fairly?

            51.     Do you or does anyone you know have any experience with infectious diseases,

  such as MRSA? If so, please raise your hand.




                                                    6
Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 7 of 8




          52.     Have you or anyone close to you, such as a family member or friend, suffered from

  paralysis or paraplegia? If so, please raise your hand.

          53.     Who here has ever taken care of someone who was paraplegic? Please raise your

  hand.

          54.     Has anybody here been estranged from a close family member for a long time? Is

  that person still alive?

          55.     Do you have close friends or colleagues who you regard as family? If so, please

  raise your hand.

                                       CLOSING QUESTIONS

          56.     If you are selected to sit on this case, by a show of hands, will you be unable or

  unwilling to render a decision based solely on the evidence presented at the trial and the law as the

  Judge gives it to you in her instructions, and disregard any other ideas, notions, or beliefs about

  the law you may have encountered in reaching your verdict?

          57.     Is there anything else that anyone wants to bring to the attention of the Court or that

  you think the Court or lawyers should know about you that may affect your ability to serve on this

  jury, or that may influence your ability to fairly and impartially judge the evidence in this case and

  to apply the law as instructed by the Court?

          58.     Is there anything you would prefer to discuss privately with the Judge?




                                                    7
Case 9:18-cv-80176-BB Document 642-1 Entered on FLSD Docket 03/16/2021 Page 8 of 8




                                                         Respectfully submitted,

                                                         RIVERO MESTRE LLP
                                                         Attorneys for Dr. Craig Wright
                                                         2525 Ponce de Leon Boulevard, Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: amcgovern@riveromestre.com
                                                         Email: arolnick@riveromestre.com
                                                         Email: zmarkoe@riveromestre.com
                                                         Secondary: receptionist@riveromestre.com

                                                         By: s/ Andres Rivero
                                                         ANDRES RIVERO
                                                         Florida Bar No. 715085
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         ALAN H. ROLNICK
                                                         Florida Bar No. 715085
                                                         ZAHARAH MARKOE
                                                         Florida Bar No. 504734



                                     CERTIFICATE OF SERVICE

            I certify that on March 16, 2021, I served this document by e-mail to all counsel of
  record.

                                                                           s/ Andres Rivero
                                                                           ANDRES RIVERO




                                                     8
